In a negligence action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Ingrassia, J.), dated September 28,1995, as granted the branch of the motion of the defendant City of New Rochelle which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff has failed to raise any triable issues of fact (see, CPLR 3212 [b]) as to whether the municipal defendant was given prior written notice of the alleged hazardous condition, as required by the City Charter of the City of New Rochelle § 127 (A), or whether an exception to that requirement existed in this case. Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.